Citation Nr: 1036687	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina

THE ISSUES

1.  Entitlement to nonservice-connected and special monthly 
pension, for accrued benefits purposes, to include entitlement to 
the benefit for the month of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits

3.  Entitlement to a plot or interment allowance.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served from January 1941 to October 1945.  He died in 
March 2008.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2008 and December 2008 determinations issued 
by the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008 from arteriosclerotic 
cardiovascular disease, a disability for which service connection 
had not been established or claimed.

2.  At the time of his death, the Veteran was not in receipt of 
or entitled to VA pension or compensation benefits.

3.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is not 
buried in a state or national cemetery.

4.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The Veteran was entitled to be buried in a national cemetery, 
but instead was buried in a private cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected and 
special monthly pension, for accrued benefits purposes, to 
include entitlement to the benefit for the month of the Veteran's 
death, are not met.  38 U.S.C.A. §§ 101, 1521, 5101, 5121 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.20, 3.23, 3.57, 3.271, 
3.272, 3.273, 3.356, 3.1000 (2009).

2.  There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302-2304, 2307 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1600, 3.1605 (2009).

3.  The criteria for entitlement to a plot or interment allowance 
have been met.  38 U.S.C.A. § 2303 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1600-3.1610, 38.620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for plot or interment allowance, given 
the favorable disposition of the claim, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.

In a July 2008 pre-adjudication letter, the appellant was advised 
of VA's duties to notify and assist in the development of her 
claim for accrued benefits.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency.  She was informed of what 
the evidence needed to show in order to substantiate her claim 
for accrued benefits.

With regard to the duty to assist, the Board notes that an 
accrued benefits claim is based upon the evidence of record, 
either physically or constructively, at the time of the Veteran's 
death.  Evidence that is constructively of record includes any 
evidence submitted by the Veteran that was not physically in the 
claims file at the time of or his death and any records generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  There was no 
evidence submitted by the Veteran prior to his death that was not 
associated with the claims file at the time of his death.  
Furthermore, the appellant has not identified any VA-generated 
evidence that is not already of record.

With respect to the burial allowance claim, VCAA notice is not 
required because, in light of the determination with regard to 
accrued benefits, the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law).  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001.

II. Analysis

A. Accrued Benefits

Accrued benefits are benefits to which a payee was entitled at 
his or her death, based on evidence on file at the date of death, 
and due and unpaid, and may be paid to certain survivors, as 
provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a 
claimant to prevail on an accrued benefits claim, the record must 
show that:

(i) the appellant has standing to file a claim for 
accrued benefits, (ii) the payee had a claim pending 
at the time of death, (iii) the payee would have 
prevailed on the claim if he or she had not died; and 
(iv) the claim for accrued benefits was filed within 
one year of the payee's death.

38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000; Jones v. West, 
136 F.3d 1299 (Fed. Cir. 1998).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the service 
member must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
service member's accrued benefits claim is that, without the 
service member having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application."  Id. at 1300.

Accrued benefits include those the service member was entitled to 
at the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the service 
member's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 
Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the 
appellant cannot furnish additional evidence that could be used 
to substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claim of entitlement to 
accrued benefits.  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Board notes that the statute governing accrued benefits was 
amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision to 
the statute applies only to deaths occurring on or after the date 
of enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 
(Dec. 16, 2003).  The Veteran died in March 2008, after the date 
of enactment.  Therefore, the appellant's claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a), which 
repealed the two-year limit on accrued benefits so that a service 
member's survivor may receive the full amount of an award for 
accrued benefits.

The appellant contends that the Veteran was entitlement to 
payments for nonservice-connected pension, which he did not 
receive prior to his death.

Improved (nonservice-connected) pension is a benefit payable by 
VA to a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result of 
the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic 
entitlement to such pension exists if, among other things, the 
Veteran's income is not in excess of the maximum annual pension 
rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published in 
VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual rate 
of improved pension for a veteran, who is entitled to aid and 
attendance, with one dependent and an additional child, effective 
from December 1, 2006, was $23,481.  Effective from December 1, 
2007, it was $24,022.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout an 
entire 12-month annualization period, will be counted as income 
during the 12-month annualization period in which it is received 
or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 12-
month annualization period following receipt of the income.  38 
C.F.R. § 3.271(a)(1), (3).  The amount of any nonrecurring 
countable income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month annualization 
period commencing on the effective date on which the nonrecurring 
income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement to 
improved pension: welfare; maintenance; VA pension benefits, 
payments under Chapter 15, including accrued pension benefits; 
reimbursement for casualty loss; profit from sale of property; 
joint accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses which have been paid in excess of 
five percent of the MAPR.  Income from the Social Security 
Administration (SSA) disability benefits is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included as 
countable income.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In May 2007, the Veteran filed a claim for nonservice-connected 
pension.  He indicated that he was married to the appellant, and 
they had a dependent son, who had been seriously disabled prior 
to age eighteen.  His son was born on July [redacted], 1944.  The Veteran 
had been hospitalized from April 22, 2007, to May 4, 2007, at New 
Hanover Regional Medical Center in Wilmington, North Carolina.    
He was currently in Autumn Care Nursing Home in Shallotte, North 
Carolina.

With regard to income, the Veteran indicated that he had monthly 
income of $805.50 from the SSA, his wife had monthly income of 
$912.50 from the SSA, and his son had monthly income of $503.00 
from the SSA.  His son also had Supplemental Security Income 
(SSI) of $140.00 per month.  The Veteran's wife had retirement 
income of $1,357.14 per month.  Together, the Veteran and his 
wife received $30.00 per month for their farm rental.

In a May 2007 written statement, an admissions coordinator at 
Autumn Care of Shallotte nursing home indicated that the Veteran 
was admitted on May 4, 2007.  Medicare would pay as long as he 
met the Medicare Skilled Nursing criteria.  The first 20 days 
were paid in full.  Days 21 through 100 would require a $124.00 
co-insurance payment.  Once the Veteran no longer qualified to be 
covered under Medicare, his daily rate would be $152.00 per day.  
Medications and medical supplies were additional expenses and 
would be billed to the Veteran.

A July 2007 letter from SSA indicates that the Veteran's 
dependent son received payment of $140.00 per month for SSI, 
beginning on May 1, 2007.

An SSA record, dated in August 2007, reflects that the Veteran 
received a payment of $805.50 per month, beginning on December 1, 
2006.  His Supplemental Medical Insurance (SMI) premium (Medicare 
Part B) was $93.50.

An SSA record, dated in August 2007, shows that the appellant 
received a payment of $912.50 per month, beginning on December 1, 
2006.  Her SMI premium was $93.50.

An SSA record, dated in August 2007, shows that the Veteran's 
dependent son received a payment of $503.00 per month, beginning 
on December 1, 2006.  His SMI premium was $93.50.  His disability 
onset date was June 30, 1962.

On a document dated October 24, 2007, the Veteran's nursing home 
indicated that he had been admitted on May 4, 2007, and 
discharged on October 13, 2007.  He had already paid $8,249.80.  
He still owed $6,018.73.

In a November 2007 rating decision, the RO granted entitlement to 
nonservice-connected pension.  The RO found that the Veteran was 
unable to secure and follow a substantially gainful occupation 
due to disability.  The Veteran was also granted entitlement to 
special monthly pension based on the need for aid and attendance.  
The effective date of both awards was April 30, 2007.  The 
November 2007 rating decision also proposed a finding of 
incompetency with regard to the Veteran.

A March 2008 rating decision found that the Veteran was not 
competent to handle the disbursement of his VA funds.

The Veteran's death certificate indicates that he died on March 
[redacted], 2008.

The appellant's claim for accrued benefits, including entitlement 
to a benefit for the month of the Veteran's death, stems from the 
RO's November 2007 rating decision.  That rating decision made no 
finding as to whether the Veteran's income exceeded that which 
was allowable for entitlement to nonservice-connected pension.  
The appellant asserts, and the record reflects, that the Veteran 
never received payments from VA for his nonservice-connected 
pension and special monthly pension, based on the need for aid 
and attendance.

The appellant is the Veteran's spouse.  Therefore, she has 
standing to file the claim for accrued benefits.  In addition, 
the appellant filed the claim for accrued benefits within a year 
of the Veteran's death.  38 C.F.R. § 3.1000.

At issue, therefore, in determining whether the appellant is 
entitled to accrued benefits, is whether the Veteran was entitled 
to such VA benefits at the time of his death.  In order for the 
Veteran to have qualified for payment for nonservice-connected 
pension, his income must not have been in excess of the MAPR.  
With regard to determining the MAPR applicable here, the Board 
must first address whether the Veteran had a dependent child at 
the time he was found entitled to pension.

The August 2007 SSA document regarding the Veteran's son 
indicates that he was born on July [redacted], 1944, he was entitled to 
SSI benefits, and his disability began on June 30, 1962.  
Therefore, he was determined to be disabled, for SSI purposes, 
prior to his eighteenth birthday.

The term "child" for purposes of Title 38 of the United States 
Code is specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  Based upon the 
SSA record, the Board finds that there is enough evidence in the 
claims file to find that the Veteran's son became permanently 
incapable of self-support prior to age 18, and, thus, he is a 
child for VA purposes.  Therefore, the MAPR applicable in this 
case is for a Veteran with a spouse and one additional child.

The countable income used to calculate whether the Veteran was 
entitled to payments prior to his death includes the SSA and SSI 
payments for the Veteran, the appellant, and their dependent son, 
the appellant's retirement payments, and the farm rental income.  
Calculating these monthly payments on a 12-month annualized 
basis, the total income is $44,977.68.

As noted above, medical expenses, which have been paid in excess 
of five percent of the MAPR shall be excluded from countable 
income.  SSA documents dated in August 2007 show that the 
Veteran, the appellant, and their dependent son each paid $93.50 
per month for SMI premiums during the 12-month annualization 
period.  This totals payments of $3366.00 of SMI premiums during 
this period.

Additional evidence of record associated with the claims file 
prior to the Veteran's death shows that he was in a nursing home 
from May 4, 2007, to October 13, 2007.  The pertinent document 
here is the October 2007 record from Autumn Care, which documents 
the actual payments made for the Veteran's care.  In determining 
what shall be excluded from countable income, only actual 
payments made during the 12-month annualization period are 
counted.  The evidence shows that the Veteran already paid 
$8,249.80 and still owed $6,018.73.  The excluded income here is 
the $8,249.80, since that is the actual payment made.  Therefore, 
the total paid medical expenses are $11,615.80.  Since this is in 
excess of 5 percent of the MAPR of $23,481 ($1,174.05), they are 
excluded.

Therefore, the Veteran's countable income for the 12-month 
annualization period is $33,361.88.  This is in excess of the 
MAPR of $23,481.  Therefore, the Veteran was not entitled to 
payment for nonservice-connected pension and special monthly 
pension, based upon aid and attendance, at the time of his death.  
There were no other pertinent rating decisions of record or 
pending claims at the time of the Veteran's death.  Therefore, 
the appellant is not entitled to accrued benefits pursuant to the 
November 2007 rating decision.  

Further, the Board finds that, since the Veteran was not entitled 
to receive any payments at the time of his death, the appellant 
is not entitled to the surviving spouse's benefit for the month 
of the Veteran's death.  38 C.F.R. § 3.20.

To the extent that the appellant contends that the Board should 
take into account additional information she has provided with 
regard to medical expenses incurred in the year prior to the 
Veteran's death, the Board notes that this evidence was not 
submitted prior to the Veteran's death.  The evidence was not 
constructively in the possession of VA at that time and is not 
VA-generated evidence.  As such, it is not pertinent to this 
claim for accrued benefits.  38 C.F.R. § 3.1000.

The Board finds that the evidence preponderates against a finding 
that the appellant is entitled to accrued benefits, including for 
the month of the Veteran's death.  The claim is denied.

B. Burial Benefits

Service connection for funeral and burial expenses of a deceased 
Veteran are payable if the Veteran died of a service-connected 
disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

If the Veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the Veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); or 
the Veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an original 
claim, there is sufficient evidence of record on the date of the 
Veteran's death to have supported an award of compensation or 
pension effective prior to the date of the Veteran's death.  38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. §§ 3.1600(b)(1), (2).

A nonservice-connected burial allowance may also be payable if 
the deceased was a veteran of any war or was discharged or 
released from active military service for a disability incurred 
or aggravated in the line of duty, and the body of the deceased 
is being held by a State (or a political subdivision of a State); 
and there is no next of kin or other person claiming the body of 
the deceased Veteran, and there are no available sufficient 
resources in the Veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3).

In addition, a nonservice-connected burial allowance is payable 
if the Veteran died from nonservice-connected causes while 
properly hospitalized by the VA.  For burial allowance purposes, 
the term "hospitalized by VA" means admission to a VA facility 
(as described in 38 U.S.C. 1701(3)) for hospital, nursing home, 
or domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a); admission (transfer) to a non-VA facility (as described 
in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 
U.S.C. 1703; admission (transfer) to a nursing home under the 
authority of 38 U.S.C. 1720 for nursing home care at the expense 
of the United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741.  38 U.S.C. § 
2303(a)(2); 38 C.F.R. § 3.1600(c).

Applications for payments of burial and funeral expenses under 38 
U.S.C.A. § 2302 must be filed within two years after the burial 
of the Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

The appellant filed the application within two years of the 
Veteran's burial.

Applying the legal criteria set forth above to the facts in this 
case, the Board must conclude that the legal requirements for a 
VA burial allowance have not been met.

At the time of his death, and pursuant to the determination 
above, the Veteran was not in receipt of VA compensation or 
pension benefits and was not entitled to such benefits.  38 
C.F.R. § 3.1600(b)(1).  While it can be interpreted that the 
Veteran had a claim pending at the time of his death, the Board 
has already determined that he was not entitled to payment for 
pension based upon his income.  38 C.F.R. § 3.1600(b)(2).

Moreover, there is no evidence on file which reflects, nor does 
the appellant allege, that the Veteran was discharged or released 
from active service for a disability incurred or aggravated in 
service.  38 C.F.R. § 3.1600(b)(3).  Further, the record on 
appeal shows that the Veteran's body was not held by a State, or 
political subdivision of a State, that no next of kin or other 
person claimed the body, and that there were insufficient 
available resources to cover burial and funeral expenses.  38 
C.F.R. § 3.1600(b)(3).  Rather, the death certificate indicates 
that the Veteran died in a nursing home, and the appellant has 
asserted that she paid the Veteran's last expenses.

Finally, the record on appeal does not show that the Veteran died 
while in a VA medical center, domiciliary, or nursing home, or at 
a facility under contract with VA, or while traveling under 
proper prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.  It was 
specified that the Veteran died at Autumn Care Nursing Center, 
which is not a VA facility.  38 C.F.R. § 3.1600(c).

In reaching this decision, the Board has carefully considered the 
appellant's contentions.  Although the Board recognizes the 
honorable service of the Veteran, and while sympathetic to the 
appellant's arguments, as the discussion above illustrates, the 
law and regulations governing the payment of burial benefits 
establish very specific eligibility requirements for such 
benefits.  Under these guidelines, there is no legal basis upon 
which to award a VA burial allowance.

The Board has no authority to act outside the constraints of the 
statutory and regulatory criteria that bind it in this case.  See 
38 U.S.C.A. § 7104(c) (West 2002).  The laws enacted by Congress 
simply do not provide a basis to award the benefit sought.  Thus, 
while the Board respects the honorable service of the Veteran in 
defense of our nation, under the circumstances of this case, the 
claim for VA burial benefits must be denied as a matter of law.  
Sabonis, 6 Vet. App. at 430.

C. Plot Allowance

For claims filed on or after December 16, 2003, when a veteran 
dies from nonservice-connected causes, entitlement to a plot or 
interment allowance is subject to the following conditions: (1) 
the deceased Veteran is eligible for burial in a national 
cemetery; (2) the Veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States; and 
(3) the applicable further provisions of 38 C.F.R. § 3.1600 and 
§§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f).

In this case, the Veteran served on active duty and thus was 
entitled to burial in a national cemetery.  See 38 C.F.R. § 
38.620.  Also, the record clearly establishes that his remains 
were not buried at such a cemetery.  The place of final 
disposition was at a privately owned cemetery, as noted on the 
March 2008 death certificate and April 2008 claim.

Further, there is nothing in the record to suggest that payment 
of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-
3.1610.  Notably, the appellant filed a timely claim for burial 
benefits in April 2008, the month following the Veteran's death 
(see 38 C.F.R. § 3.1601) and also submitted the certified death 
certificate, showing the place of burial.  Consequently, as all 
of the pertinent criteria are met, VA payment of the plot 
allowance is warranted under the revised regulation.  This 
portion of the appeal is granted.


ORDER

Entitlement to nonservice-connected and special monthly pension, 
for accrued benefits purposes, to include entitlement to the 
benefit for the month of the Veteran's death, is denied.

Entitlement to nonservice-connected burial benefits is denied.

Entitlement to a plot or interment allowance is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


